DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. Please see response below:
In response to applicant argument, as can be seen from the above content of D1, D1 at most disclose “the position of actually transmitted SS-blocks can be informed for the UE, to help the data reception’, that is, D1 at most discloses using actual transmission position of the SSBs to help the data reception for UE, but D1 does not mention about whether the SSBs are QCL, and D1 also does not mention about determining SSBs which are QCL according to first index information (Examiner respectfully agree with the applicant, however, D2 reference discloses SSBs are QCL).
In response to applicant argument, D2 refers to summary of AI 6.1.2.3.7 QCL; however, D2 also fails to disclose auxiliary measurement information including first index information used to determine synchronized signal blocks which are Quasi Co-Location (OCL) in time-domain transmission resources (Examiner respectfully disagree with the applicant, D2 discloses QCL between antenna ports of the reference signals transmitted on different component carriers wrt to time and frequency QCL parameters of the channel, see page 2, second bullet)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10, 25-32, 35, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al., 3GPP TSG-RAN WG1#90, Prague, Czech Republic, 21st-25th August 2017, R1-th August 2017, R1-1715074, Agenda Item: 6.1.2.3.7, hereinafter “D2”).
Regarding claims 1, 25, 26 and 46, D1 discloses a method of synchronized signal block measurement, applied to a user equipment (UE) (see section 1, introduction, assistance information for the SS block based measurements and other procedures), comprising: receiving auxiliary measurement information, which is transmitted by a network device (see section 2, SS burst set periodicity and information to derive measurement timing/duration). D1 discloses all the subject matter but fails to mention wherein the auxiliary measurement information comprises first indication information, and the first indication information comprises first index information used to determine synchronized signal blocks which are Quasi Co-Located (QCL) in time-domain transmission resources; and determining the quasi-co-located information of the synchronized signal blocks according to the auxiliary measurement information. However, D2 from a similar field of endeavor discloses wherein the auxiliary measurement information comprises first indication information, and the first indication information comprises first index information used to determine synchronized signal blocks (see page 3 , QCL between SS block and other RS, first bullet Explicit QCL indication to SS block) which are Quasi Co-Located (QCL) in time-domain transmission resources (see page 2, second bullet, QCL between antenna ports of the reference signals transmitted on different component carriers wrt to time and frequency QCL parameters of the channel); and determining the quasi-co-located information of the 
Regarding claims 2 and 27, D1 discloses all the subject matter but fails to mention wherein the auxiliary measurement information further comprises second indication information used to indicate pattern of synchronized signal blocks which are QCL in frequency-domain transmission resources. However, D2 from a similar field of endeavor discloses wherein the auxiliary measurement information further comprises second indication information used to indicate pattern of synchronized signal blocks which are QCL in frequency-domain transmission resources (see page 2, second bullet, QCL between antenna ports of the reference signals transmitted on different component carriers wrt to time and frequency QCL parameters of the channel). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D2 quasi-co-location indication scheme into D1 SS block transmission scheme. The method can be implemented in a network signaling. The motivation of doing this is to indicate quasi co-location of SSB.
Regarding claims 3 and 28, D1 discloses wherein the pattern indicated by the first indication information comprises at least one of the following information: position information of candidate time-domain transmission resources for synchronized signal 
Regarding claims 4 and 29, D1 discloses wherein the pattern indicated by the second indication information comprises at least one of the following Information:
position information of candidate frequency-domain transmission resources for synchronized signal blocks, position information of frequency-domain transmission resources actually used for synchronized signal blocks, numerology information of frequency-domain transmission resources for synchronized signal blocks, and numerology information of frequency-domain transmission resources actually used actually used for synchronized signal blocks (see section 2.2-2.3, providing position of used SS block).
Regarding claim 9, D1 discloses wherein the auxiliary measurement information further comprises at least one of the following information: fourth indication information used to indicate transmission period of a synchronized signal set; and fifth indication information used to indicate actually transmitted synchronized signal block information of the synchronized signal set (see section 2.2, page 2, transmission or measurement window).
Regarding claims 5 and 30, D1 discloses all the subject matter but fails to mention wherein the quasi-co-located information comprises at least one of the following information: spatial quasi-co-located information of antenna port for synchronized signal blocks transmission, average gain quasi-co-location information of antenna port for synchronized signal blocks transmission, delay quasi-co-location information of antenna port for synchronized signal blocks transmission and Doppler at least one of the following information: spatial quasi-co-location information of antenna port for synchronized signal blocks transmission, average gain quasi-co-location information of antenna port for synchronized signal blocks transmission, delay quasi-co-location information of antenna port for synchronized signal blocks transmission and Doppler parameter quasi-co-location information of antenna port for synchronized signal blocks transmission (see pages 1-13). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D2 quasi-co-location indication scheme into D1 SS block transmission scheme. The method can be implemented in a network signaling. The motivation of doing this is to indicate quasi co-location of SSB.
Regarding claims 6 and 31, D1 discloses wherein when the auxiliary measurement information comprises the first indication information and the second indication information, the first indication information and the second indication information are separately indicated, or, the first indication information and the second indication information are jointly indicated (see section 3, proposal 1, grouping or jointly indications).
Regarding claims 7 and 32, D1 discloses wherein when the auxiliary measurement information comprises the first indication information and the second indication information, the first indication information and the second indication information are jointly indicated (see section 3, SS blocks used/unused indication); the comprises at least one of; bitmap information, group information, and bitmap information of synchronized signal blocks which are QCL in each group (see section 3, proposal 1, group based bitmap); and/or, the second indication information comprises at least one of: second index information used to indicate pattern of synchronized signal blocks which are QCL in frequency-domain transmission resources, bitmap information, group information, and bitmap: information of synchronized signal blocks in each group (see proposal page2-3 the SS block periodicity of intra-frequency is provided in RMSI”, grouping based bitmap). D1 discloses all the subject matter but fails to mention the joint index information is used to indicate synchronized signal blocks which are QCL in time-domain transmission resources and frequency-domain transmission resources. However, D2 from a similar field of endeavor discloses the joint index information is used to indicate synchronized signal blocks which are QCL in time-domain transmission resources and frequency-domain transmission resources (see page 2, second bullet, QCL between antenna ports of the reference signals transmitted on different component carriers wrt to time and frequency QCL parameters of the channel). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D2 quasi-co-location indication scheme into D1 SS block transmission scheme. The method can be implemented in a network signaling. The motivation of doing this is to indicate quasi co-location of SSB.

Regarding claims 10 and 35, D1 discloses wherein the step of receiving auxiliary measurement information, which is transmitted by a network device comprises: receiving through system information or RRC layer signaling, the auxiliary measurement information: which is transmitted by the network device and is used to assist the UE to perform synchronized signal block measurement (see page 3, lines 12-13, RRC signal carry used/unused SS blocks).
Regarding claim 48, D1 discloses all the subject matter but fails to mention wherein the auxiliary measurement information further comprises: second indication information used to indicate pattern of synchronized sign al blocks which are QCL in frequency-domain transmission resources. However, D2 from a similar field of endeavor discloses wherein the auxiliary measurement information further comprises: second indication information used to indicate pattern of synchronized sign al blocks which are QCL in frequency-domain transmission resources (see page 2, second bullet, QCL between antenna ports of the reference signals transmitted on different component carriers wrt to time and frequency QCL parameters of the channel). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D2 quasi-co-location indication scheme into D1 SS block transmission scheme. The method can be implemented in a network signaling. The motivation of doing this is to indicate quasi co-location of SSB.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463